Case: 09-40752 Document: 00511351871 Page: 1 Date Filed: 01/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 14, 2011
                                     No. 09-40752
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALEJANDRO STEVENS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 1:08-CV-401
                                 NO. 1:05-CR-135-2


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Alejandro Stevens, federal prisoner # 43917-179, was convicted of
possession of more than 100 kilograms of marijuana with intent to distribute
and was sentenced to serve 110 months in prison and a five-year term of
supervised release. United States v. Stevens, 487 F.3d 232, 237 (5th Cir. 2007).
The district court denied the 28 U.S.C. § 2255 motion that he filed to challenge
his conviction and sentence, and a judge of this court granted him a certificate


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-40752 Document: 00511351871 Page: 2 Date Filed: 01/14/2011

                                  No. 09-40752

of appealability (COA) on the following issue: whether “counsel rendered
ineffective assistance by failing to take the necessary steps to preserve Stevens’
right to appeal the denial of his motion to suppress.”
      When the district court denies a § 2255 motion, this court reviews its
factual findings for clear error and its conclusions of law de novo. United States
v. Molina-Uribe, 429 F.3d 514, 518 (5th Cir. 2005).          The district court’s
conclusions regarding claims of ineffective assistance of counsel are mixed
questions of law and fact which this court reviews de novo. United States v.
Faubion, 19 F.3d 226, 228 (5th Cir. 1994). Our review of the record, when
considered in light of the parties’ appellate briefs, shows no error in connection
with the district court’s denial of relief on this claim. This review does not show
that the Government and the district court would have agreed to permit Stevens
to enter a conditional plea.    Consequently, it cannot be said that counsel
prejudiced Stevens by not attempting to procure such a plea for him. Strickland
v. Washington, 466 U.S. 668, 687 (1984).
      Additionally, even assuming arguendo that Stevens could show that he
would have been offered a conditional plea if counsel had asked for one, Stevens
fails even to argue that the result of his proceedings would have been different
if he had such a plea. Id. at 694. In other words, he has not made any attempt
to demonstrate that his appeal of the motion to suppress would have been
successful. Insofar as Stevens contends that it is unreasonable to expect him
to make such a showing because he is proceeding pro se, this argument is
unavailing. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Further, pro
se status does not excuse ignorance of the law. Fisher v. Johnson, 174 F.3d 710,
714-15 (5th Cir. 1999).
      To the extent Stevens argues that he did enter a conditional plea, this
claim is unavailing under the law of the case doctrine because it was already
decided adversely to him on direct appeal. Stevens, 487 F.3d at 238-40; Ill. Cent.
Gulf R.R. v. Int’l Paper Co., 889 F.2d 536, 539 (5th Cir. 1989). We decline to

                                        2
    Case: 09-40752 Document: 00511351871 Page: 3 Date Filed: 01/14/2011

                               No. 09-40752

consider Stevens’s argument that the district court erred by not holding an
evidentiary hearing because he was not granted a COA on this claim.
     The judgment of the district court is AFFIRMED, and Stevens’s request
for counsel is DENIED.




                                     3